Ethridge, J.,
delivered the opinion of the court.
This-is an appeal from a judgment against the appellant in favor of the appellees for attorney’s fees for services rendered in the creation and organization of the drainage district. The drainage district was created under the provisions of chapter 195, Laws of 1912, as amended by chapter 209, Laws of 1914 (Ilemingw-ay’s Code, section 4434 et seq.). Certain citizens of the territory to be incorporated as a drainage district held a meeting in the courthouse at Cleveland, Miss., for the purpose of deciding whether they would create a drainage district out of the territory along Jones Bayou, a stream that ran through Cleveland, Miss., and Boyle, Miss., emptying into the Sunflower river.
The result of the meeting was the determination to create the drainage district, and the meeting selected Crawford, Ward, and Nowell as commissioners for the proposed drainage district and the firm of Sillers, Clark & Sillers as attorneys for the district, and also a person to act as engineer. After this meeting the appellees proceeded to prepare the necessary papers for the creation of the drainage district, and were in consultation at frequent times with the persons named as temporary commissioners, and *22prepared seventeen different papers necessary for the organization of the district, and the district was organized with the aid and assistance of the said firm of attorneys, and the commissioners above named were appointed commissioners of the district.
There was no preliminary allowance of fees and expenses by the board of supervisors for the preliminary work of creating the district, and there was no express agreement between the attorneys and the drainage district commissioners as to the services of the attorneys or the value thereof. After the district ivas regularly organized as above stated, the commissioners took up with the attorneys the question of attorney’s fees, and they failed to reach an agreement as to what was a reasonable fee, or what fee should be paid said attorneys with reference to services rendered and to be rendered. After this conference and failure to agree the drainage commissioners above named addressed to the attorneys the following letter:
“You are hereby requested to deliver to Roberts & ITallam such papers as you have, in the organization of the Jones Bayou drainage district.”
Which papers were accordingly delivered by Sillers, Clark & Sillers to Roberts & Hallam, who thereafter represented the drainage commissioners. The testimony shows the fee of Roberts & I-Iallam was fixed at two thousand dollars, and that the papers prepared by Sillers, Clark & Sillers were used in the organization and continuation of the drainage district.
The plaintiffs brought suit for two thousand, five hundred dollars for their services above stated. Mr. Clark, of this firm, testified as to the value of such service, and qualified as an experienced and capable attorney in reference to said matters, and that the said papers were in proper form and were used by the drainage commissioners and the board of supervisors in organizing the said district. The testimony further shows that five per cent, of the amount of bond issue for the said drainage district would be a reasonable fee for the total services of attorneys in *23representing the drainage district. Several witnesses were introduced by the plaintiffs who testified, as experienced attorneys in such matters, that the services rendered by Sillers, Clark & Sillers were reasonably worth from three thousand dollars to three thousand, five hundred dollars.
The defendants introduced no testimony, but requested a directed verdict, on the theory that there was no contract between the attorneys and the drainage commissioners, and that the court was without power to allow an attorney’s fee to the plaintiffs. The court instructed the jury at the close of the evidence to find for the plaintiffs two thousand, five hundred dollars, with six per cent, interest from January 28,1920; this being the date when the papers were turned over to Boberts & Hallam, as directed by the letter of the drainage commissioners.
There was no preliminary organization prior to the creation of the district, except as above stated, and there was no contract between the attorneys, the plaintiffs, and the board of supervisors, and the appellant insists that the court was without jurisdiction to allow compensation for the services rendered. The statutes of the state have restricted the board of supervisors in making contracts in many material ways, and no implied contract, generally speaking, can be established against the board of supervisors in their regular jurisdiction. The statute, however, creating the drainage district, does not prescribe these limitations and restrictions for the drainage commissioners. The statute expressly recognizes the right to allow attorney’s fees and to pay legal expenses, but is silent as to how the board shall incur said obligations. The general rule is, in the absence of statute, that a municipal or quasi municipal corporation, which accepts the services of persons with whom it has power to make a contract, must pay the reasonable value of such services.
In such matters as drainage districts it would be difficult to anticipate all the possible expenses necessary to be incurred, and many expenses must be incurred during the progress of the work, for which it would be very difficult *24to provide by express contract. We think the drainage commissioners have a wider discretion in the matters committed to them than the hoard of supervisors have under our statutory restrictions. In our view, it is not material that the appellees did not make a contract with the board of supervisors. The statute authorizes the hoard of supervisors to make contract for the preliminary expenses, and if the district was not created and was never organized, in order to hold the county liable out of the county funds, it might be necessary to have such a contract on the minutes of the board. However, such is not the case before us. Here the district was -created, the services and advice of plaintiffs were used by the temporary commissioners, and it was understood, we think, by all parties concerned, that proper compensation would lie made for these services. At any rate, the services were rendered and accepted, and were necessary and valuable, and the district ought to pay for such services. The declaration called for two thousand, five hundred dollars, with interest, and testimony shows this amount is reasonable. We think, however, that the interest allowed was improper under the decisions of this court. Warren County v. Klein, 51 Miss. 807; Anderson v. Issaquena Co., 75 Miss. 873, 23 So. 310. If the plaintiffs will remit the interest, the judgment will be affirmed; otherwise, reversed and remanded.

Affirmed, with remittitur.